Citation Nr: 0211575	
Decision Date: 09/09/02    Archive Date: 09/19/02	

DOCKET NO.  00-05-477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from June 1953 to 
August 1967 and from January 1981 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Sioux 
Falls, South Dakota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Service connection is in effect for: Above-the-knee 
amputation of the right lower extremity, rated as 60 percent 
disabling from May 12, 1998; status post coronary artery 
bypass graft with hypertension, rated as 30 percent disabling 
from October 11, 1993; and degenerative disc disease of the 
lumbar spine, postoperative status, rated as 20 percent 
disabling from June 1, 1996.  The combined disability rating 
of 80 percent has been in effect since May 12, 1998.  The 
veteran has also been entitled to special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
(West Supp. 2002) and 38 C.F.R. § 3.350(a) (2001) on account 
of the anatomical loss of one foot from May 12, 1998.

3.  The veteran meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

4.  The veteran has completed 3 years of college and last 
worked on a full-time basis as a secretary at the VA Medical 
Center in Hot Springs, South Dakota.

5.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§ 3.340, 4.3, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record includes the veteran's application for 
increased compensation based on unemployability which was 
received in April 1999.  The veteran stated that he had last 
been employed as a secretary at the VA Medical Center in Hot 
Springs, South Dakota, in September 1997.  He indicated that 
he had completed 3 years of college.  He had not had any 
education or training since he became too disabled to work.

Of record are reports of examinations accorded the veteran by 
VA in 1999.  At the time of one examination in August 1999, 
the physician stated that the veteran had had right above-
knee amputation about a year and a half previously for 
embolic vascular occlusion.  Earlier in 1999, he had 
undergone left total hip replacement.  He had just received a 
prosthesis for the right leg.  He was using a temporary 
prosthesis as the left hip replacement healed.  The veteran 
was using a cane all of the time as he was getting used to 
the new leg, but he anticipated once he was used to the 
prosthesis, he would not need the cane in his house.

It was also noted he had had two back surgeries, with the 
last one being a fusion.  There was decreased range of motion 
to the back and he had a lot of trouble doing any bending or 
lifting.  Because of balance problems due to the prosthesis, 
he was careful carrying anything or lifting anything.  He did 
not wear a back brace.

Mention was also made of hypertension for which he was taking 
medication.  The hypertension was well-controlled on 
medication.

The veteran was retired and spent a lot of his time reading.  
He did not like to watch television and was not interested in 
the computer.  He did most of his laundry and some of the 
dishes.  He also helped with the cooking, although his wife 
did most of it.  He could not do any housework because it was 
difficult for him to stand and walk using cleaning equipment.  
Also, he could not do any yard work outside of using the 
riding lawnmower.  He said that walking on his own with a 
cane, the best he could do was 200 yards.  He indicated that 
he would stop and have to rest 2 or 3 times during the walk.

Examination findings reflected he could walk without a cane.  
Gait was slow and deliberate with the prosthesis.  There was 
some instability when he turned and changed direction, but 
this was described as mild.  There was a little superficial 
erythema of the inguinal region from the prosthesis rubbing 
there, but there was no skin breakdown.

Examination of the back showed a healed incisional scar.  
There was no tenderness to palpation of the lumbar spine or 
paraspinous muscles.  The sacroiliac joints and sciatic 
notches were negative.  There was a loss of the lumbar 
lordosis.  Range of motion was limited but there was no 
objective of pain such as wincing, or the like.

On neurologic testing there was trace ankle jerk on the left 
and a two-plus knee jerk.  Sensation and strength were intact 
in the left lower extremity.  Coronary testing showed regular 
rate and rhythm with no murmurs.  There was no pedal edema.

The diagnoses were:  Right above knee amputation; status post 
coronary artery bypass grafting with no current anginal 
symptoms; well-controlled hypertension; degenerative joint 
disease of the lumbosacral spine with surgical fusion and a 
notation of motion restriction without pain; recent left 
total hip replacement.

The examiner stated the veteran was not able to pursue 
employment in any occupation that would require repeated or 
prolonged weight-bearing activities such as standing or 
walking.  It was remarked that the veteran was not limited in 
sitting and his energy level was described as fair, although 
notation was made that he napped for an hour each day.  In 
the examiner's opinion the veteran would be able to pursue 
gainful employment in a sedentary occupation if the 
ambulatory requirements were quite limited.  Because of his 
fatigability and the amount of time he had to spend on his 
rehabilitation and strengthening activities, the examiner 
opined that at the present time, especially with the new 
prosthesis, the veteran would only be able to work 4 hours a 
day.

Another VA physician stated in a March 2000 communication 
that he had been involved with the veteran's care for the 
last few years.  He noted that the veteran had been very 
diligent in his attempts to improve functioning, but despite 
this, had rather substantial limitations, most important of 
which was that he had balance limitations such that he had to 
use a cane for all but the simplest and shortest of walks to 
ensure support.  The physician stated that although the 
veteran was capable of sitting and had good upper extremity 
cerebral functioning, he was not really capable of frequent 
movements.  The examiner added that, indeed, even though he 
would be at a sedentary position, he could not be expected to 
frequently get up, sit down, change positions or locations to 
do odd jobs which would be required of most sedentary jobs.  
The examiner stated that not only would this be difficult for 
the veteran, it would likely be detrimental for him as well, 
putting excessive stress on the left hip area.  Accordingly, 
the physician stated that while the veteran "theoretically" 
could perform sitting/nonmoving activities, he did not 
believe it was practical to be employed "even in a sedentary 
job because of his inability to move and his inability to 
function a full eight hours a day which he cannot do."

The veteran gave testimony regarding the impact of his 
service-connected disabilities on his ability to obtain and 
maintain some form of gainful employment at a hearing before 
a hearing officer at the VARO in Sioux Falls in April 2000.

In September 2001, the physician who conducted the 1999 
examination of the veteran reviewed the computerized medical 
record and conducted another compensation examination of the 
veteran.  A similar history to that reported above was 
provided.  Examination findings include a healed incisional 
scar of the low back from his fusion.  There was no 
tenderness to palpation or percussion.  Straight leg raising 
was negative.  There was good strength of the extremities and 
normal sensation on the left lower extremity.  The examiner 
could not elicit knee or ankle reflexes on the left.  

The prosthesis sock for the right leg went up to nearly the 
hip.  She did not have the prosthesis removed since it was 
quite difficult for him to reposition it.  Gait was slow but 
steady, though somewhat broad-based.  The veteran was able to 
ambulate independently without support.

Forward flexion of the low back was cautious so he would not 
lose his balance.  The veteran complained of pain on 
extension at about 10 to 15 degrees, but there was no wincing 
or grimacing.  Although he did not complain of pain, he did 
complain of stiffness on lateral flexion and rotation.  With 
repeated use, there was no evidence of additional loss of 
motion, weakness, incoordination or fatigability of the 
lumbar spine.  

The diagnoses included coronary artery bypass graft and 
hypertension.  It was the examiner's opinion the chest 
discomfort now was more likely of gastroesophageal or gastric 
origin since it was nonexertional.  The veteran was described 
as unable to perform an exercise tolerance test because of 
the leg amputation.  Based on history provided her, she 
estimated he could achieve 7 to 8 mets of activity without 
cardiac symptoms.  She noted this estimate was based on the 
fact he was reportedly able to climb stairs, do some 
gardening, shovel snow, mow the lawn and ride a stationary 
bike.  

Also diagnosed was degenerative joint disease of the lumbar 
spine with some functional limitation on bending and lifting.  

Also diagnosed was right above-knee amputation with residual 
balance and gait difficulties with periodic falls.

Another diagnosis was status post surgical repair for left 
popliteal aneurysm with no identifiable limitations as a 
result.

With regard to employability, it was the physician's opinion 
that "certain work that involved physical activity with 
significant standing or ambulation would not be possible for 
[the veteran].  However, since he is able to do chores around 
the house and yard, travel independently, and the like, he 
would physically be able to perform in sedentary employment."  

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law 106-475, 114 Stat. 2096 
(2000)(codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)); 66 Fed Reg 45, 620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The veteran was notified of the symptomatology necessary to 
obtain a total disability rating, and the RO arranged for 
examinations of him.  Also, he was provided a hearing at the 
RO.  Accordingly, no further assistance is necessary to 
substantiate his claim.

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet.App. 429, 433 (1995); see 
Elkins v Gober, 229 F. 3d. 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d. 1477, 1481 (Fed. Cir. 1997).

Total disability ratings for compensation purposes may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as the result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2001).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there were two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has stated:

In determining whether an appellant is entitled to a total 
disability rating based on individual unemployability, 
neither [the] appellant's nonservice-connected disabilities 
nor his advancing age may be considered.  
Hersey v. Derwinski, 2 Vet.App. 91, 94 (1992).  The Board's 
task is to determine if there are circumstances in this case 
apart from the nonservice-connected conditions and the 
veteran's advancing age which would justify a total 
disability rating based on unemployability.  In other words, 
the Board must determine whether there are circumstances, 
apart from the nonservice-connected disabilities, that place 
the veteran in a different position from other veterans with 
the same combined disability rating.  See Van Hoose v. Brown, 
4 Vet.App. 361, 363 (1995).

Service connection in this case is in effect for disabilities 
that include above-knee amputation on the right, rated at 
60 percent disabling.  The combined rating for the veteran's 
disabilities is 80 percent.  Therefore, he meets the 
schedular criteria for consideration of unemployability under 
the provisions of 38 C.F.R. § 4.16(a).

In Van Hoose, the Court noted: The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough. A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See 38 C.F.R. 
§ 4.16(a).  Van Hoose, 4 Vet.App. 363.

The veteran last worked on a full-time basis in 1997 and has 
apparently not attempted to work since then.  He has been 
examined by two different VA physicians in the recent past.  
One has specifically stated that it is not practical for him 
to be employed even in a sedentary type setting because of 
his reported inability to move and his inability to function 
for a full 8 hour workday.  That examiner has referred to 
both service-connected and nonservice-connected disabilities 
as being involved in the picture, but it's clear that the 
examiner found sufficient impairment due to the service-
connected disabilities alone to preclude substantially 
gainful employment.  The other physician acknowledged that 
work involving physical activity or significant standing or 
ambulation would not be possible for the veteran.  However, 
she believed the veteran would physically be able to perform 
sedentary type employment, albeit, with restrictions.

The Board has considered all of the evidence, including these 
opinions, and finds that the evidence is in equipoise.  Under 
the circumstances, the veteran prevails as to his claim for a 
total disability rating based on individual unemployability 
with application of the benefit-of-the doubt in his favor.  
38 U.S.C.A. § 5107 (West Supp. 2002).  The Board concludes 
that a total disability rating for compensation purposes 
based on individual unemployability is warranted under 38 
C.F.R. § 4.16.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the governing regulations applicable to 
the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

